Citation Nr: 1045761	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-21 877	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 
1947.  The Veteran died in November 2007.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the appellant's claim for dependency indemnity and 
compensation (DIC) benefits based on service connection for the 
cause of the Veteran's death.

The appellant presented testimony before a decision review 
officer at the RO in February 2009.  A transcript of the hearing 
is of record.  At the hearing and in correspondence from her 
representative, it was clarified that she did not want a Board 
hearing.

Although the appellant never explicitly claimed entitlement to 
dependant's education assistance (DEA) that issue was adjudicated 
in the March 2008 decision.  In her notice of disagreement the 
appellant expressed dissatisfaction with "the decision" but 
made no reference to DEA benefits and that issue was not 
addressed in the statement of the case.  The appellant and her 
representatives have made no reference to DEA benefits since the 
statement of the case.  If DEA benefits remain denied, the RO 
should ask the appellant to clarify whether she intended her 
notice of disagreement to encompass the denial of that benefit.  


FINDINGS OF FACT

1.  The Veteran died in November 2007, the immediate cause of 
death was cardiorespiratory arrest, due to or as a consequence of 
metastatic prostate cancer.

2.  At the time of his death, the Veteran was service-connected 
for prostate cancer, with an evaluation of 100 percent, effective 
June 3, 2002.



CONCLUSIONS OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
appellant in substantiating her claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a Veteran if the Veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2010).

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2010).

Analysis

The Veteran's death certificate indicates that the immediate 
cause of his death in November 2007 was cardiorespiratory arrest, 
due to metastatic prostate cancer.  Available treatment records 
support the findings reported on the death certificate.

In a January 2003 rating decision, the RO granted the Veteran 
service connection for prostate cancer with an evaluation of 100 
percent, effective June 3, 2002.  The decision was based on a 
finding that he was exposed to ionizing radiation in service 
during Operation CROSSROADS, conducted at the Pacific Proving 
Ground (PPG) in 1946.  

In December 2006, VA's Chief Public Health and Environmental 
Hazards Officer issued a memorandum regarding the issue of the 
use of screening dose tables for review of skin and prostate 
cancer compensation claims from Atomic Veterans.  The memorandum 
noted that a Defense Threat Reduction Agency (DTRA) radiation 
dose estimate determined that all PPG cases involving Veterans 
whose prostate cancers were diagnosed 25 or more years after 
exposure and/or who were exposed at age 25 or more had adjusted 
total prostate doses less than the applicable screening doses and 
therefore, held that "it is unlikely that prostate cancers in 
PPG Veterans can be attributed to exposure to ionizing radiation 
in service."  

The memorandum went on; however, to suggest that cases be 
submitted to the Veterans Health Administration for individual 
opinions when the prostate cancer was diagnosed less than 25 
years after exposure and the Veteran was less than 25 at the time 
of exposure.  It did not provide an opinion or recommendations in 
cases, such as the instance one, where the Veteran was less than 
25 at the time of exposure and the prostate cancer occurred more 
than 25 years after exposure.

In February 2007, the Jackson, Mississippi RO  released an 
Administrative Decision, which determined based on information in 
the December 2006 memorandum, that "there is no reasonable 
possibility the Veteran's prostate cancer resulted from radiation 
exposure in service."  

In a March 2007 rating decision, the RO proposed to sever service 
connection for prostate cancer for the Veteran based on the 
information contained in the December 2006 VA memorandum.  

In April 2007, the RO sent the Veteran a notice letter informing 
him again that the RO was proposing to sever service connection 
for prostate cancer.  Later, in April 2007, the Veteran filed a 
statement, indicating that he disagreed with the RO's February 
2007 Administrative Decision.  In a May 2007 letter, the RO 
informed the Veteran that they could not accept his April 2007 
statement as a notice of disagreement because there had been no 
final decision rendered in regards to the issue of severance of 
service connection for prostate cancer.  

In the March 2008 decision on appeal, the DRO denied the 
appellant's claim based on a finding that there was no competent 
evidence relating the Veteran's prostate cancer or other 
condition which caused or contributed to his death, to the 
Veteran's military service.

When severance of service connection is considered warranted, a 
rating decision proposing severance will be prepared setting 
forth all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore and 
will be given 60 days for the presentation of additional evidence 
to show that service connection should be maintained.  Unless 
otherwise provided, if additional evidence is not received within 
that period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  38 C.F.R. 
§3.105(d) (2010).  

Where the reduction or discontinuance of an award is in order 
because of a change in law or a VA issue, or because of a change 
in interpretation of a law or VA issue, the payee will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, and 
will be given 60 days for the presentation of additional 
evidence.  If additional evidence is not received within that 
period, the award will be reduced or discontinued effective the 
last day of the month in which the 60-day period expired.  38 
C.F.R. §3.114(b) (2010).  

The Veterans Benefits Administration Adjudication Manual M21-1MR 
specifically addresses the severance of service connection after 
a Veteran's death, and instructs that upon the Veteran's death:

*	discontinue all action on severance proposals not 
finalized, unless the severance would affect death 
benefits, or
*	make a proposal to sever service connection only if such a 
proposal, if finalized, will result in entitlement to a 
lesser benefit or the complete disallowance of a claim for 
death benefits.

   
   Notes:  

*	Proposals initiated but not finalized prior to notice of 
the Veteran's death, upon notice of the Veteran's death, 
will be reconsidered de novo taking into consideration all 
available new evidence, such as medical reports of last 
illness, death certificate, and autopsy report, if 
indicated.
*	The claimant is notified of the severance proposal and 
given 60 days to submit further evidence, even though the 
Veteran was given a prior 60-day notice.
M21-1MR, Part III, Subpart iv, Chapter 8, Section E, Topic 17, at 
h.

The RO did not take action to consider the previously initiated 
severance proposal de novo after notification of the Veteran's 
death, nor did it give the appellant the required additional 
notice and an additional 60-days to submit more evidence.  

More significantly, the RO never issued a final rating decision 
finalizing the severance of service connection for prostate 
cancer.  As such, the proposed severance of service connection 
for prostate cancer was never finalized and service connection 
has remained in effect.  Once a disability is listed as service 
connected on a rating sheet, service connection remains in effect 
unless service connection is severed.  Baughman v. Derwinski, 1 
Vet. App. 563 (1991).  

The provisions of 38 C.F.R. 20.1106 (2010) provide that decisions 
on claims for service connection for the cause of death will be 
made without regard to decisions on "those issues" during the 
veteran's lifetime.  38 C.F.R. § 20.1106.  This regulation might 
appear to permit VA to readjudicate whether the fatal prostate 
cancer was service connected.  The heading to that regulation; 
however, makes clear that it only applies to "prior unfavorable 
decisions during the veteran's lifetime."

The undisputed evidence is that the Veteran died of prostate 
cancer.  That disease was service connected and service 
connection was never severed.  The applicable laws and 
regulations require that DIC benefits be awarded where the cause 
of death was due to a service connected disease or disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Accordingly, entitlement to DIC on the basis of service 
connection for the cause of the Veteran's death is granted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


